Citation Nr: 1448208	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  13-08 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability (claimed separately as posttraumatic stress disorder (PTSD) and anxiety and depression).

2.  Entitlement to service connection for a dental disorder, for compensation and VA outpatient dental treatment purposes.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1953 to January 1954.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2012 rating decision.

In September 2014, the Veteran testified at a video conference hearing held before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.

During the course of the appeal, the evidentiary development has resulted in evidence showing psychiatric diagnoses of depression and anxiety not otherwise specified (NOS).  In light of the evidence of record and the decision in Clemmons v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the issue on appeal as service connection for an acquired psychiatric disability, which includes all psychiatric diagnoses.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a dental disorder, for compensation and VA outpatient dental treatment purposes, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not had an Axis I diagnosis of PTSD at any point during the course of his appeal. 
2.  The Veteran has had Axis I diagnoses of depression and anxiety NOS during the course of his appeal which are attributable to the events and circumstances of his active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include depression and anxiety NOS, have been met.  38 U.S.C.A. §§ 1101, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The requirement of a current disability is considered to be satisfied when a claimant has a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Particular to service connection for PTSD, there must be (1) medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

At the outset, the Board finds the Veteran has not had an Axis I diagnosis of PTSD at any point during the course of his appeal.  On VA examination for PTSD in May 2012, the VA examiner determined the Veteran did not have a diagnosis of PTSD that conforms to the DSM-IV criteria based on the evaluation.  Moreover, VA outpatient treatment records are silent for any diagnosis of PTSD, nor has the Veteran or his representative asserted the Veteran has had a diagnosis of PTSD.  As a result, service connection cannot be established for PTSD.

Nevertheless, review of the evidentiary record shows the Veteran has had Axis I diagnoses of depression and anxiety NOS during the course of his appeal.  Such notations were made in August 2008 and August 2012 VA outpatient treatment records.  

Next, the Board finds that these Axis I diagnoses of depression and anxiety NOS are attributable to the events and circumstances of his active duty service.  During the course appeal, the Veteran consistently asserts that this claim on appeal is related to sexual trauma and physical assault trauma he experienced during active military service.  He provided details of such trauma in a July 2011 statement and at the September 2014 Board hearing. 

Moreover, the same assertions were made while seeking VA outpatient mental health treatment.  Specifically, an August 2008 record documents the Veteran was referred for any mood/anxiety disorder with a presenting problem of military sexual trauma.  His Axis I diagnosis listed depression and anxiety NOS and Axis IV noted "severe-psychiatric and physical illnesses."  The treating physician, a VA psychiatrist, assigned a Global Assessment of Functioning (GAF) score of 58.

Most recently, an August 2012 record documents the Veteran underwent a 50-minute behavioral health provider evaluation and treatment recommendations regarding issues related to military sexual trauma.  His prior psychiatric treatment history included four or five counseling sessions in Ohio for military sexual trauma.  The Veteran's Axis I diagnosis listed anxiety NOS and Axis IV noted "lack of social support, financial concerns."  The treating physician, a VA psychologist, summarized in pertinent that, that the Veteran reported mild symptoms that related to his sexual assault while in the military and assigned a GAF score of 70.

The Board acknowledges the RO's multiple unsuccessful efforts to obtain the Veteran's outstanding service personnel records and service treatment records.  The Veteran's consistent and credible oral and written accounts of his in-service stressor events during the entire VA claims benefits process and while seeking professional mental health treatment are also acknowledged by the Board.  

In light of such acknowledgments, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran has met the regulatory criteria for service connection for an acquired psychiatric disability, specifically for depression and anxiety NOS, and his claim is therefore granted.

Given the fully favorable decision discussed above, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.


ORDER

Service connection for an acquired psychiatric disability, specifically depression and anxiety NOS, is granted.





REMAND

In June 2011, the Veteran requested service connection for dental problems.  The Board interprets his request as a claim of entitlement to service connection for a dental disorder for compensation purposes.

VA regulations provide that a veteran may apply for both compensation and for dental treatment only.  See 38 C.F.R. §§ 3.303, 3.17.161; see also Mays v. Brown, 5 Vet. App. 302 (1993) (A claim for service connection is also considered to be a claim for VA outpatient dental treatment.).  As amended on February 29, 2012, 38 C.F.R. § 3.381 provides that the Veterans Benefits Administration (VBA) will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration determines a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination on questions that include, but are not limited to, any of the following: (1) former Prisoner of War (POW) status; (2) whether a veteran has a compensable or noncompensable service-connected dental condition or disability; (3) whether the dental condition or disability is a result of combat wounds; (4) whether the dental condition or disability is a result of service trauma; or (5) whether a veteran is totally disabled due to a service-connected disability.  See 38 C.F.R. § 3.381(a).  

The issue of service connection for a dental disorder for VA outpatient dental treatment purposes has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it and is referred to the AOJ for appropriate action.  

Since the claim of service connection for a dental disorder for VA outpatient dental treatment purposes is being referred for adjudication by the AOJ and any associated development may impact the claim of service connection for a dental disorder for compensation purposes, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the latter claim must be remanded.



Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The issue of service connection for a dental disorder for VA outpatient dental treatment purposes should be adjudicated by the AOJ pursuant to 38 C.F.R. § 3.381.

2.  Thereafter, the issue of service connection for a dental disorder, for compensation and VA outpatient dental treatment purposes, should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


